                 Case 3:19-cv-00031-KRG Document 8 Filed 04/18/19 Page 1 of 3




1    Price Law Group, APC
2
     Alla Gulchina SBN: 307014
     86 Hudson Street
3    Hoboken, NJ 07030
     P. 818-600-5566
4    alla@pricelawgroup.com
     Attorney for Plaintiff,
5
     Diane St. Clair
6

7
                             UNITED STATES DISTRICT COURT
8
                           WESTERN DISTRICT OF PENNSYLVANIA
9

10
     DIANE ST. CLAIR,
11                  Plaintiff,
12
                                                    Case No.: 3:19-cv-00031-KRG
           vs.
13
                                                    STIPULATION TO ARBITRATE
                                                    AND STAY ACTION
14   CREDIT ONE BANK, N.A.,
15                 Defendant.
16

17

18          Plaintiff, Diane St. Clair, and Defendant, Credit One Bank, N.A., by and through
19   counsel, hereby stipulate to stay this action and submit all claims to binding arbitration,
20   pursuant to the terms of the arbitration agreement contained in the credit card agreements
21   for Plaintiff’s Credit One Bank credit card accounts. The arbitration shall be before JAMS,
22   pursuant to the terms of the parties’ arbitration agreement.
23          IT IS SO STIPULATED.
24

25   Dated: April 18, 2019




                                                 -1-
               Case 3:19-cv-00031-KRG Document 8 Filed 04/18/19 Page 2 of 3



     By:    /s/Alla Gulchina       .                              By: /s/Brian J. Willett        .
1
            Alla Gulchina, Esq.                                   Brian J. Willett, Esq.
2           [PA ID: 307014]                                       [PA ID: 319099]
            PRICE LAW GROUP, APC                                  REED SMITH, LLP
3           Attorney for Plaintiff,                               Attorney for Defendant,
            Diane St. Clair                                       Credit One Bank, N.A.
4

5

6

7                                ECF SIGNATURE CERTIFICATION
8
            Pursuant to Local Rule 5-4.3.4, I, Alla Gulchina, hereby certify that the content of this
9
     document is acceptable to Brian J. Willett, counsel for Credit One Bank, N.A., and I have
     obtained Mr. Willett’s authorization to affix an electronic signature to this document.
10
                                                           PRICE LAW GROUP, APC
11
                                                           By:    /s/Alla Gulchina
12                                                                Alla Gulchina SBN: 307014
                                                                  alla@pricelawgroup.com
13

14

15

16

17

18

19

20

21

22

23

24

25




                                                     -2-
               Case 3:19-cv-00031-KRG Document 8 Filed 04/18/19 Page 3 of 3




1                                    CERTIFICATE OF SERVICE

2
            I hereby certify that on April 18, 2019, I electronically filed the foregoing with the Clerk
3
     of the Court using the ECF system, which will send notice of such filing to all attorneys of
4
     record in this matter. Since none of the attorneys of record are non-ECF participants, hard copies
5
     of the foregoing have not been provided via personal delivery or by postal mail.
6

7                                                                                 /s/Justin Freedman

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                                     -3-
